Nichols, Judge.
On December 10, 1959, there was filed in this court an application for supersedeas of a judgment of the Juvenile Court of Elbert County, which judgment committed David Land to a State Training School. A rule nisi was issued and in the answer of the trial court it was stated that no written application or demand for a supersedeas was made in the trial court. The writ of error in the case had previously been filed in this court. Held:
Rule 51 of this court provides for the grant of supersedeas in certain cases where the trial court has refused a supersedeas. In the present case where the writ of error filed in this court does not show that a written application for a supersedeas was made, and the answer of the trial court to the application for supersedeas, made in this court, denies that a written application was made and denied by it, the rule must be discharged, for the answer in such cases cannot be traversed. The application does not meet the requirements of Rule 51 of this court.

Rule discharged.


Felton, C. J., and Quillian, J., concur.